Appeal by defendant from judgment of the County Court, Westchester County, rendered September 5, 1973, convicting him, after trial, of grand larceny in the second degree and sentencing him to a term not to exceed one year in the Westchester County Penitentiary. Judgment modified, as a matter of discretion in the interests of justice, by reducing the sentence to unconditional discharge. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.